 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2724
   Facsimile: (916) 554-2900
 5

 6

 7   Attorneys for Plaintiff
     United States of America
 8

 9                              IN THE UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00027 MCE
13                                Plaintiff,            [PROPOSED] ORDER
14                         v.
15   HECTOR ABSI,
16                               Defendant.
17

18                                                   ORDER
19          Upon the motion of the United States, the Court finds that the January 3, 2020, hearing in this
20   case should be vacated.
21

22   DATED: January 2, 2020
23

24

25

26

27

28
                                                        1
